Citation Nr: 9935897	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  99-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
residuals of a left elbow injury, including a subcutaneous 
mass.

2. Entitlement to a total rating based upon unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.C., and L.A.



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The veteran contends that her left hand disability alone is 
sufficient to render her unemployable.  The record reflects 
that the veteran was denied service connection for left hand 
disability in a rating decision of November 1997.  The Board 
has construed a statement received from the veteran in 
November 1998 as a timely notice of disagreement with respect 
to the denial of service connection for left hand disability.  
The veteran has not been provided a statement of the case 
addressing this issue. 

The Board also notes that the veteran applied for VA 
vocational rehabilitation benefits in November 1998.  In 
addition, according to a medical record in the claims folder, 
the veteran was to be seen by a VA vocational rehabilitation 
counselor in August 1998.  The veteran's vocational 
rehabilitation folder has not been associated with the claims 
folder.

The Board further notes that the veteran testified at her 
September 1999 videoconference hearing that she was fired 
from her last full-time employment, a position with the 
Federal government, but she was subsequently awarded 
disability retirement benefits from the Federal government.  
The records associated with the veteran's award of disability 
benefits from the Federal government have not been associated 
with the claims folder.

The most recent VA examinations of the veteran's service-
connected disabilities were performed in May 1998.  The 
examination reports do not provide an adequate assessment of 
the impact of the veteran's service-connected disabilities on 
her employability.  

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted before the Board 
decides the issues on appeal.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran's VA vocational 
rehabilitation folder, or a copy of 
the records therein, should be 
associated with the claims folder.

2.  After obtaining any necessary 
information and authorization from 
the veteran, the RO should obtain 
records pertaining to the veteran's 
award of disability retirement 
benefits from the Federal 
government.

3.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  The 
health care providers contacted 
should included the Saint Family 
Health Center East in Choctaw, 
Oklahoma.  In any event, the RO 
should obtain treatment records for 
the veteran from the VA Medical 
Center in Oklahoma City, Oklahoma, 
reflecting treatment since September 
1998. 

4.  The veteran should be provided 
and requested to complete and return 
a VA Form 21-8940.

5.  The veteran should be requested 
to provide medical evidence, such as 
a statement from a physician, 
supporting her contention that she 
has left hand disability which is 
etiologically related to service or 
to her service-connected left elbow 
disability.

6.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the current severity of 
the veteran's service-connected left 
ankle disability, mechanical low 
back pain, plantar fasciitis of the 
left foot, and residuals of a left 
elbow injury, including subcutaneous 
mass.  All indicated studies, 
including X-rays, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  In 
reporting the results of range of 
motion testing, the specific 
excursions of motion accompanied by 
pain, if any, should be identified.  
In addition, the examiner should be 
requested to assess the extent of 
any pain.  The physician should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.

The examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected 
orthopedic disabilities on her 
ability to work, to include whether 
they render the veteran 
unemployable.  The supporting 
rationale for each opinion expressed 
should also be provided.  The claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review, and the 
examination report should reflect 
that the claims file was reviewed.

7.  The veteran should also be 
provided a VA neurologic examination 
by a physician with appropriate 
expertise to determine the current 
nature and extent of any neurologic 
impairment from the service-
connected residuals of an injury of 
the left elbow with a subcutaneous 
mass.  Any indicated studies should 
be performed.  With respect to any 
neurological disorder of the left 
upper extremity found to be present, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the disorder 
is etiologically related to service 
or was caused or worsened by the 
service-connected left elbow 
disability.  To the extent possible 
the examiner should distinguish any 
service-connected neurological 
impairment from any non service-
connected impairment.  

The examiner should provide an 
opinion concerning the impact of the 
service-connected neurological 
impairment on the veteran's ability 
to work, to include whether it 
renders her unemployable.  The 
supporting rationale for each 
opinion expressed should also be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review, and the 
examination report should reflect 
that the claims file was reviewed.

8.  The RO should arrange for the 
veteran to undergo a comprehensive 
VA psychiatric examination to 
determine the effect of the 
veteran's post-traumatic stress 
disorder with major depression upon 
her ability to work.  All indicated 
tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  If the veteran is found to 
have any other acquired psychiatric 
disorder, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service or was caused or 
worsened by service-connected 
disability.  The manifestations of 
the service-connected psychiatric 
disability should, to the extent 
possible, be distinguished from 
those of any other psychiatric 
disorder(s) present.  The examiner 
should provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
The examiner should also provide a 
global assessment of functioning 
score based on the service-connected 
psychiatric disability with an 
explanation of the significance of 
the score assigned.  The rationale 
for all opinions expressed should 
also be provided.  The claims folder 
must be made available to and 
reviewed by the examiner.  The 
examination report should reflect 
that the claims folder has been 
reviewed by the examiner.

9.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, readjudicate the issues 
of entitlement to service connection 
for left hand disability and 
entitlement to an increased rating 
for residuals of a left elbow 
injury, including a subcutaneous 
mass.  In readjudicating the 
increased rating issue, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If not rendered moot, the 
RO should, thereafter, readjudicate 
the issue of entitlement to a total 
rating based on unemployability due 
to service-connected disabilities.

10.  If the benefits sought on 
appeal, including service connection 
for left hand disability, are not 
granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and be afforded an appropriate 
opportunity to respond.  The veteran 
should be informed of the 
requirements to perfect an appeal 
with respect to any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 







remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).




